REGAN, Judge
(concurring).
I respectfully but reluctantly concur. I entertain grave doubts relative to our constitutional right as a court to judicially determine the principal issue herein involved and thereafter pronounce judgment thereon, since no contract or property right is being- violated.1

. See Katz v. Singerman, 1960, 238 La. 915, 117 So.2d 56, 59, wherein the organ of the Supreme Court concluded “that the rights alleged by the plaintiffs to have been violated have not been shown to have a monetary value. This Court does. not have jurisdiction of this appeal and must, therefore, transfer it to a court of proper jurisdiction”.